Swezey v Michael C. Fina Co., Inc. (2017 NY Slip Op 02883)





Swezey v Michael C. Fina Co., Inc.


2017 NY Slip Op 02883


Decided on April 13, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 13, 2017

Friedman, J.P., Richter, Mazzarelli, Feinman, Gische, JJ.


3691 158793/14

[*1]William Swezey, Plaintiff-Appellant,
vMichael C. Fina Co., Inc., et al., Defendants-Respondents.


Hernstadt Atlas PLLC, Brooklyn (Edward Hernstadt of counsel), for appellant.
Jackson Lewis P.C., Melville (David S. Greenhaus of counsel), for respondents.

Order, Supreme Court, New York County (Robert R. Reed, J.), entered June 15, 2016, which, to the extent appealed from, granted defendants' motion to dismiss the complaint to the extent of dismissing the first, second, fourth and fifth causes of action, unanimously affirmed, without costs.
Plaintiff, a former at-will sales representative for defendants, commenced this action for breach of an oral contract and related claims based on an alleged promise, by defendants, to pay plaintiff commissions past his termination. The motion court properly dismissed the breach of contract and related claims because the purported oral agreement is unenforceable under the
statute of frauds (see e.g. Guterman v RGA Accessories, 196 AD2d 785 [1st Dept 1993]; Bennett v Atomic Prods. Corp., 74 AD3d 1003, 1005 [2d Dept 2010]).
We have considered plaintiff's remaining contentions and find them unavailing.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: APRIL 13, 2017
CLERK